Citation Nr: 0608076	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-42 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating greater than 10 percent 
prior to November 25, 2003, for severe degenerative arthritis 
of the left knee status post excision of osteochondritis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  Service connection for severe 
degenerative arthritis of the left knee was granted with an 
evaluation of 10 percent effective December 31, 2002.  On 
November 25, 2003, the veteran underwent total knee 
replacement.  The RO modified the veteran's rating evaluation 
for the time following November 25, 2003.  The veteran 
appeals only the assignment of the initial rating of 10 
percent for the period from December 31, 2002 to November 25, 
2003.  

In his August 2003 Notice of Disagreement, the veteran stated 
that he "disagree[d] with [the RO's] rating of 10% for my 
left knee condition...."  In an increased rating claim, a 
claimant is presumed to be seeking the maximum amount 
permitted.  AB v. Brown, 6 Vet. App. 35 (1993).  However, a 
claimant may also limit a claim or appeal to the issue of 
entitlement to a particular disability rating which is less 
than the maximum disability rating allowed by law.  Id.  On 
his Form 9, the veteran limited his appeal to only the issue 
involving the rating assigned the left knee for the period 
from the initial effective date December 31, 2002, until 
November 25, 2003.  Therefore, the Board need not address the 
ratings assigned the left knee after November 25, 2003. 

The October 2004 SOC indicates that the veteran was to have a 
VA medical examination to determine whether a rating higher 
than 30 percent was warranted for residuals of the veteran's 
total knee replacement.  There is no record in the file of 
this evaluation having occurred.  The matter is REFERRED to 
the RO for appropriate action.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  
Since the issue at hand concerns only the 
rating applied prior to November 25, 2003, 
the notice should be specific to the 
claim.  The notice should also inform the 
veteran to submit copies of any evidence 
in his possession relevant to this claim.

2.  After ensuring that any actions needed 
to comply with Dingess have been 
completed, the RO should readjudicate the 
claim.  If such action does not resolve 
the claim, a supplemental statement of the 
case (SSOC) should be issued to the 
veteran and his representative.  An 
appropriate period of time should be 
allowed for response. Thereafter, this 
case should be returned to this Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

